'The opinión of the court was delivered by
Valentine, J.:
In this case there are five assignments ■ of error; but as the plaintiff in error seems, from the brief filed by his counsel, to have abandoned all but the ■ third assignment, we shall not consider the others. We ■ may, however, in passing, say that we do not consider the other assignments as tenable.
In the court below, the defendant in error, James Laughlin, was plaintiff, and the plaintiff in error, W. M. .Johnson, was defendant. An attachment was issued in the case against the property of the defendant below on the grounds, as stated in the affidavit therefor, “ that said -Johnson has assigned his property, or a part thereof, with the intent to defraud, hinder, and delay his creditors, • and that said defendant has property and rights in action ■which he conceals.” The defendant filed an affidavit denying these grounds, and moved the court to dissolve - the attachment. Whether these grounds were true or not seems to have been the sole question before the court below. The motion was heard on affidavits. No oral ■ evidence was introduced. The court overruled the motion to dissolve the attachment, and this ruling the defendant below claims was erroneous. We think the . evidence, taking the whole of it together, was sufficient ■ to sustain the order of the .court below overruling said •motion. The said Johnson executed an instrument in writing, which purported to convey all his property to "Nelson Case for the benefit of his (Johnson’s) creditors. ' There was some evidence on the face of this instrument fending to show that it was executed for the purpose of *367defrauding Johnson’s creditors, but probably not enough to prove said fact, or to render the instrument void for that reason. There was also evidence aliunde which tended to show that said assignment was fraudulent and void. And there was certainly sufficient evidence to show that at least one of the sales made by Johnson, just prior to the said assignment, was made for the purpose of defrauding his creditors. This last evidence was sufficient to sustain the attachment. If a party assign any ' s portion of his property for the purpose of defrauding his creditors, that is sufficient to sustain an order of attachment.
The order oí; the court below is affirmed.
All the Justices concurring.